Title: To George Washington from Edmund Clegg, 6 April 1784
From: Clegg, Edmund
To: Washington, George

 

May it please Your Excellency
At Thomas Francis: 2d street near Market street.Philadelphia April 6 1784

I took the liberty to Address a Note to you when in this City, on the Subject of my Scheme, to establish the Weaving Manufactories of British Goods in these States—I am happy to find the plan may be executed with greater Success than I did at first expect—I have got some Looms to Work & some Machines for Spining, and the Assembly have partly determin’d to Support the Undertaking—That is a Committe has been Appointed to Consider the Matter—and have brought in their Report to Assist with £400 Curency for 7 years, Intrest free —I mean to do every thing in my power to render this Country Independant of Europe for Manufactured Goods in my Line, & if powerfull exertions were made I really think in 7 Years this might be accomplished—nor Need I say to You how much political Good would accrue thereby to these States—But I am of Opinion that only a very few in this State have a true Idea of the Effects of Such a scheme being executed—some of the Members told me as much, & desired my thoughts in Writing which I laid before the House and it was much approved of—and produced the above Mentioned Report, which was not Confirm’d by the House, being deferr’d ’till next Session—cheifly owing to the Warm disputes which arose upon a Bill for Emitting a Paper Currency.
As I esteem the Proposed aid inadequate to a Spirited push to Effect my design I hope you’ll pardon my freedom in sending You this Letter The object of which is to know if a more suitable support would be given under Your patronage.
If you honor me with Your reply please Inform me at what price Cacoons may be had per pound from the silk Worm & in what Quantities they might be had—I am—Hond sir Your Excellencys most obedient & very Humble sert

Edmund Clegg

